 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   ERIN SNIDER, #304781
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   ROSEMARY DOMINGUEZ
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00137-DAD
12                  Plaintiff,                    STIPULATION TO ESTABLISH BRIEFING
                                                  SCHEDULE FOR APPEAL OF MAGISTRATE
13           vs.                                  JUDGE DECISION; ORDER
14   ROSEMARY DOMINGUEZ,
15                  Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Vincente Antonio Tennerelli, counsel for plaintiff, and
19   Assistant Federal Defender Erin Snider, counsel for defendant Rosemary Dominguez, that the
20   Court may set the following briefing schedule for Ms. Dominguez’s appeal of the magistrate
21   judge’s decision: opening brief due September 30, 2019; answering brief due November 14,
22   2019; and the optional reply brief due December 5, 2019.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
 1
 2                                              Respectfully submitted,
 3                                              MCGREGOR W. SCOTT
                                                United States Attorney
 4
 5   Date: July 12, 2019                        /s/ Vincent Antonio Tannerelli
                                                VINCENTE ANTONIO TANNERELLI
 6                                              Assistant United States Attorney
                                                Attorney for Plaintiff
 7
 8                                              HEATHER E. WILLIAMS
                                                Federal Defender
 9
10   Date: July 12, 2019                        /s/ Erin Snider
                                                ERIN SNIDER
11                                              Assistant Federal Defender
                                                Attorney for Defendant
12                                              ROSEMARY DOMINGUEZ
13
14                                            ORDER
15          The Court hereby sets the following briefing schedule for defendant Rosemary
16   Dominguez’s appeal of the magistrate judge’s decision: opening brief due September 30, 2019;
17   answering brief due November 14, 2019; and the optional reply brief due December 5, 2019.
18
     IT IS SO ORDERED.
19
20      Dated:    July 15, 2019
                                                       UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27

28



                                                   2
